UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7055


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MALCOLM JARREL HARTLEY, a/k/a Silent, a/k/a Bloody Silent,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:14-cr-00229-MOC-DCK-6;
3:20-cv-00187-MOC)


Submitted: December 15, 2020                                      Decided: January 5, 2021


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Jarrel Hartley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcolm Jarrel Hartley seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       Limiting our review of the record to the issues raised in Hartley’s informal brief, we

conclude that Hartley has not made the requisite showing. See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal. *




       *
         To the extent that Hartley’s informal brief raises claims that he did not allege in
his § 2255 motion, we decline to consider them. See Berkeley Cnty. Sch. Dist. v. Hub Int’l
Ltd., 944 F.3d 225, 235 (4th Cir. 2019).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3